Title: From George Washington to Major General Horatio Gates, 10 September 1778
From: Washington, George
To: Gates, Horatio


          
            Sir,
            [White Plains, 10 September 1778]
          
          The superiority of naval force, which the enemy at present possess over our allies,
            rendering it not improbable, that they may be tempted to undertake a co-operation, by
            sea and land, for the capture or destruction of the French fleet, in the Port of Boston,
            it appears expedient, that our dispositions, so far as is consistent with the other
            important objects of our attention, should be calculated as much as possible to afford
            succour in that quarter. In persuance of this principle and other motives of weight
            which will occur to you; You are to proceed with the division under your command towards
            Danbury, taking the route by Kings Street and Bedford, and making slow and easy marches. You will begin your march tomorrow
            morning, and halt at some convenient place within six or eight miles of this Camp.
            Intelligence may be received in the course of the day, which may decide the measure of
            your future progress; but, if you have no further advice from me, You are to continue
            your route by proportionable stages to the place of your destination.
          For your supplies of provision, forage and other necessaries on the march, You will be
            pleased to make the necessary arrangements with  the Quarter
            Master—and Commissary-Generals. Given at Head Quarters White Plains the 10th of Septemr
            1778.
          
            Go: Washington
          
        